856 F.2d 202
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Armond D. SMITH, Petitioner,v.DEFENSE LOGISTICS AGENCY, Respondent.
No. 88-3177.
United States Court of Appeals, Federal Circuit.
Aug. 16, 1988.

Before MARKEY, Chief Judge, EDWARD S. SMITH and ARCHER, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), Docket No. CH075280C0142, denying Armond D. Smith's (Smith's) petition for review of an initial decision dismissing his petition for enforcement of two earlier board orders, is affirmed.

OPINION

2
Smith's appeal does not dispute the board's conclusion that the Defense Logistics Agency (DLA) fully complied with the board's January 26, 1982 order to cancel and remove all effect of the suspension.  We have no jurisdiction to review the substance of that order and an earlier action by the board denying review of his removal because Smith did not appeal those actions within a 30-day period.   See Monzo v. Department of Transp., 735 F.2d 1335, 1336 (Fed.Cir.1984);  5 U.S.C. Sec. 7703(b)(1).


3
We affirm on the basis of the board's opinion because we do not find the decision arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1982).